Citation Nr: 0919135	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1951 to 
October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

At the outset, the Board notes that the Veteran's VA Form 9 
is unclear because the Veteran indicated that he sought to 
appeal all the issues listed on the May 2008 statement of the 
case, and that he was only appealing service connection for 
posttraumatic stress disorder (PTSD).  Though the April 2009 
statement from the Veteran's representative only addresses 
the issue of service connection for PTSD, the ambiguity of 
the Veteran Form 9 must be clarified before the issues, other 
than PTSD, may be properly adjudicated.  

As it relates to the Veteran's service connection claim for 
PTSD, the Veteran's attributes his PTSD to various incidents 
that occurred while he was a member of the 14th Infantry 
Regiment, 25th Infantry Division, 8th Army.  Specifically, the 
Veteran indicates that he was a machine gun instructor in a 
heavy weapons company and on a particular occasion this unit 
came under fire and he killed numerous enemy soldiers.  
Additionally, the Veteran maintains that while in Korea one 
of his close friends was killed.  These stressors form the 
basis of the Veteran's PTSD claim.

As the Veteran's service personnel records were apparently 
destroyed in the fire at the National Personnel Records 
Center and because the Board finds the Veteran's account of 
his unit assignment credible, the Board accepts the Veteran's 
assertion that he was a member of the 14th Infantry Regiment, 
25th Infantry Division, 8th Army.  Further, the Veteran's 
account of racial integration of this particular unit is 
consistent with Board research, and the Board finds that 
additional sources of information may be available to verify 
the Veteran's claimed stressors.  Though the Veteran has 
failed to indicate a specific timeframe for his service in 
Korea, Board research indicates the 14th Infantry Regiment 
began service in Korea in August 1951, after the Veteran's 
January 1951 enlistment date.  Based on the evidence of 
record, the record does not reflect a sufficient effort to 
verify the Veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, 
and his service representative, and obtain 
clarification concerning whether the 
Veteran seeks to continue to appeal his 
service connection claims of bilateral 
hearing loss, tinnitus, and a dysthymic 
disorder.  If so, the AMC/RO should request 
the Veteran, or his representative, provide 
a VA Form 646, or its equivalent, or file a 
formal withdrawal with respect to these 
issues.  

2.  The AMC/RO should contact the Veteran 
again and ask him to provide as specific 
information as possible concerning his 
service in Korea, such as, a timeframe for 
his claimed stressor (preferably a 3 month 
window), the full name and unit of his 
friend who died in service, or a any 
picture of the of the Veteran from his time 
in Korea or wearing his awards (Combat 
Infantry Badge).

2.  Thereafter, the RO should contact the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), and request the 
Operations and Lessons Learned Reports, or 
similar reports, for the time period 
provided by the Veteran, or in the 
alternative for the periods of August 1951 
to October 1951 and November 1951 to 
January 1952, the times when the Veteran 
was assigned to the 14th Infantry Regiment, 
25th Infantry Division, 8th Army.  Thereafter 
the RO should attempt to verify the 
Veteran's stressors by reviewing such 
records to ascertain whether members of the 
unit came under fire and/or engaged in 
combat as described by the Veteran (to 
include ascertaining whether his friend was 
killed or transferred to a medical 
facility).  These verification efforts 
should be associated with the Veteran's 
claims folder.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any PTSD diagnosis.  The claims folder 
should be made available to and reviewed by 
the examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the Veteran's military 
service and/or his claimed stressors.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



